Park, J.
This .case was tried upon its merits in the court below upon the reasons of appeal-filed by the appellant, and now for the first time the claim is made before this court that the appeal was void, on the ground that the record does not show that the appellant was interested in the estate of Linus Beckley. at the time the appeal was taken.
This court will not now turn the parties out of court by erasing the case from the docket, unless it clearly appears that the superior court had no jurisdiction of the appeal.
A defect in the record of such a character that the superior court would have dismissed the case upon a proper plea filed for the purpose, would not necessarily be sufficient to quash the proceeding in this stage of the case. The time has elapsed for the appellee to take advantage of any defects upon the record of less importance than those sufficient to render the proceeding void. Wardens and Vestry of Trinity Church v. Hall, 22 Conn., 125.
No doubt a party must be interested in an estate to have the right of appeal, and such interest must appear on the face of the proceedings. Saunders v. Denison, 20 Conn., 521; Swan v. Wheeler, 4 Day, 137.
It appears from the record that the appellant appeared before the court of probate, and complained that he was aggrieved by the decree of the court, and moved for an appeal, which was allowed by the court. He could not have been *204aggrieved by the doings of the court without having been interested in the estate. He claimed to be aggrieved, and the statute gives the right of appeal to all parties aggrieved. His interest is defectively stated, but we think enough appears to save the case from the claim of the appellee that the appeal is void.
It appears from the record that the court of probate extended the time for the exhibition of claims against the estate of Linus Beckley represented insolvent, after the time once limited by the court for the presentation of such claims had expired. It appears further that on the trial of the case in the court below no cause whatever was shown to the court for the extension of the time of limitation, and the question discussed before us is, whether a court of probate has discretionary power thus to extend the time without cause shown.
It is manifest from the reading of the statute regulating the settlement of insolvent estates, that the design of the law is that they shall be speedily settled. Every creditor is required to exhibit and prove his claim to the commissioners within the time limited by the court of probate for that purpose, or be forever debarred of his claim except in a certain contingency. There is no saving clause in regard to contingent claims, or the debts of creditors residing out of the state, but all persons having claims are required to conform to the rule prescribed. The same statute gives authority to courts of probate to allow-six, ten, or eighteen months for the creditors to exhibit and prove their claims, and that is all the power conferred. This view of the statute was taken by this court in the case of Lockwood v. Reynolds, 16 Conn., 303.
It is evident that some estates require a much longer time for the exhibition of claims than others, and the statute makes provision for this difference, and leaves the matter discretionary with the court of probate within certain limits, but when the court has once exercised its discretion by limiting a time for the exhibition of claims, and that time has expired, its discretion should be no longer exercised, but the power of the court, should be confined to good cause shown to the *205court why the time of limitation should be extended. Any other view of the statute would leave it in the power of the court of probate to prolong the settlement of any estate to the longest time mentioned in the statute. In the case of Lockwood v. Reynolds, above referred to, p. 809, the court say:— “It has been usual for the courts of probate, for good cause, to open commissions and revive the powers of commissioners within the longest time prescribed by the law for the exhibition of claims.”
There is manifest error in the judgment complained of and it is therefore reversed.
In this opinion the other judges concurred, except Carpenter, J., who having tried the case in the court below did not sit.